Rothrock, J.
The railway embankment was built in 1875, and has been maintained in substantially the same condition from that time to the present. The line of road at the point opposite the plaintiff’s land is near the Des Moines Eiver. The plaintiff’s farm does not abut upon the railroad right of way. The nearest point is about forty-five rods away. The land which it is claimed has been injured by the embankment is about six hundred yards distant from the railroad embankment. The evidence shows that the alleged injury to plaintiff’s land commenced in the year 1875, and has been practically continuous since that time. This action was commenced in October, 1881. Among other defenses, the defendant pleaded the statute of limitations; and it is claimed in argument that, as the railroad embankment was a permanent structure, which has never been changed, the plaintiff’s right of action for damages, and his entire right of recovery, accrued when the embankment was made, or, at the latest, as soon as it was discovered that the plaintiff’s land was injured thereby. We quote the reply of counsel for appellee to this proposition. It is as follows: “(1) If the embankment had been solid throughout, so as to necessarily prevent the passage of the water, then the imyury *608would have been permanent, and the damages entire, and would have been done at the time the embankment was put in. Rut the embankment was not solid. An opening was made in the embankment near where the water formerly found its outlet, but the defendant neglected to make and keep it sufficient, when defendant could have made the outlet sufficient at a reasonable expenditure. The injury was the neglect to make the outlet sufficient, and there is no presumption that this neglect would continue. If the defendant had furnished no passage what- - ever for the water, it would have presented a different question. Rut the defendant, in constructing its embankment, made a bridge or trestle-work, some fifty feet long, near where the water formerly flowed, but such passage-way proved defective and insufficient, and defendant neglected to make it sufficient, when defendant could have done so by a reasonable expenditure. It was not the embankment which was the cause of the injury, but the defect in the outlet. When this defect can be removed by a reasonable expenditure, the injury cannot be said to be permanent.”
Now, this reasoning would be a sufficient answer to the position of appellant if the defendant did in fact attempt to make a water-way through its embankment. If such was the fact, the case would probably be within the rule announced in Drake v. Chicago, R. I. & P. Railroad Co., 63 Iowa, 302. Rut the evidence shows, without contradiction, that, when the railr.oad was constructed, one Adam Hine was the owner of the land through which it was built. He owned the land on both sides of the right of way; and at his instance, and by his procurement, the company put in piling, and laid the track upon trestle-work for a sufficient space to allow cattle to pass from one field into the other. It was not designed as an outlet for water, was not adapted to that purpose, and the proof shows that it is not practicaable, by-excavation, to make a water-way of it. It appears to us that the undisputed facts of the case bring it fully *609within the rule of the cases of Stodghill v. Chicago, R. I. & P. R’y Co., 53 Iowa, 341, and Van Orsdol v. Burlington, C. R. & N. R’y Co., 56 Id., 470.
We think the cause of action is barred by the statute of limitations, and that the court should have so instructed the jury, as requested by the defendant. Reversed.